Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are not persuasive.
Applicant argues, page 9,
Even if the proposed Mallick-Hofstrom combination were possible (which Applicant does not conceded to be the case), the proposed Mallick-Hofstrom combination would still fail to disclose or suggest "based on a determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first uplink BWP to a third uplink BWP of the uplink BWPs during a time that the second uplink BWP is active." as recited in claim 1.

Page 10, Accordingly, combining Hofstrom 's teachings with Mallick would not achieve the claimed "switching ... " because, as explained above, the Hofstrom UE would switch both the first UL BWP and the second UL BWP to a different active UL BWP that is configured with random access resources and, as such, the second UL BWP would no longer be active.

The examiner respectfully disagrees. The Mallick-Hofstrom combination discloses or suggests "based on a determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first uplink BWP to a third uplink BWP of the uplink BWPs during a time that the second uplink BWP is active.” Mallick teaches simultaneously activating multiple BWPs ([0072][0109][0149]), and Hofstrom also teaches a device may use up to four UL BWPs ([0004]) and may switch to a different UL BWP which comprises random access resources to transmit the random access preamble if the current active UL BWP does not comprise random access resources ([0044]). The active UL BWP which does not comprise random access resources is not configured with random access resource 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-11, 13-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick (US 20190253531) in view of Hofström (US 20200221499, provisional application 62631249, filed on 2/15/2018, has full support).
Regarding claim 1, Mallick discloses a method comprising: 
receiving, by a wireless device, one or more configuration parameters for uplink bandwidth parts (BWPs) of a cell (figs. 6-12, [0066-68][0099][0109], receiving at a remote unit, identification of the bandwidth part, including uplink BWPs; resource from a primary cell or primary BWPs);
([0072][0109][0149], activates the uplink bandwidth part; multiple UL BWPs may be active simultaneously);  
sending a random access preamble for a random access procedure (fig. 13, [0129], transmit a random access message on an activated uplink BWP); 
Mallick does not explicitly disclose initiating a random access procedure for the cell; based on a determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first uplink BWP to a third uplink BWP of the uplink BWPs during a time that the second uplink BWP is active.
Hofström discloses initiating a random access procedure for the cell; based on a determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first uplink BWP to a third uplink BWP of the uplink BWPs during a time that the second uplink BWP is active (Hofström, [0015][0044], may perform random access procedure to access the wireless network; in some embodiments some of the wireless devices may be configured with UL BWPs which do not comprise the random access resources. However, when initiating a random access procedure, the wireless devices may switch to a UL BWP (a third UL BWP) which does comprise the random access resources. Note that Hofstrom only states switching from an active UL BWP to another UL BWP, does not state switching both the first and second UL BWPs to another UL BWP. Therefore, the second active UL BWP (which is not configured with random access resource) is not switched to another UL BWP and is still active for other purposes during the time of switching from the first UL BWP to another UL BWP).
 The references of Mallick and Hofström are analogous; both using multiple activated UL BWPs. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings activating multiple BWPs as given by Mallick with the teachings of switching from one active BWP to another given by Hofström. The motivation for doing so would have been to efficiently use resources in performing random access procedure (Hofström, [0023]).
Claim 10 is rejected same as claim 1.

Regarding claim 2, Mallick and Hofström disclose the method of claim 1, further comprising: 
activating a first downlink BWP and a second downlink BWP of at least two downlink BWPs (Mallick, [0072][0109][0149], activates the downlink bandwidth part; multiple DL BWPs may be active simultaneously);  
wherein the first downlink BWP is associated with a first random access response (RAR) monitoring window and the second downlink BWP is associated with a second RAR monitoring window; and starting, based on sending the preamble, the first RAR monitoring window and the second RAR monitoring window for monitoring a random access response to the preamble (Hofstrom, [0063-69], switches to one of the determined one or more DL BWPs to monitor for a RAR. In some examples, the wireless device monitors the first or the second DL BWP for a predetermined time period (e.g., the duration of RAR window, or an additional configured timer).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Mallick with the teachings given by 

Regarding claim 3, Mallick and Hofstrom disclose the method of claim 2, further comprising: 
sending, based on  expiration of the first RAR monitoring window and the second RAR monitoring window, at least one second preamble (Hofstrom, [0063-71], responsive to the predetermined time period elapsing (expiring), the wireless device may switch back to the previous active BWP for possible data reception; may send a respective random access response messages in each of the multiple BWPs). The motivation of the combination is same as in claim 1.
Claim 11 is rejected same as claims 2 and 3. 

Regarding claim 4, Mallick and Hofström disclose the method of claim 1, wherein the one or more configuration parameters indicate a BWP-specific index for each of the uplink BWPs, and wherein the method further comprises selecting the first uplink BWP from which to switch to the third uplink BWP based on a first BWP-specific index associated with the first uplink BWP (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).
	Claim 13 is rejected same as claim 4.

Regarding claim 5, Mallick and Hofström disclose the method of claim 1, further  comprising: selecting the first uplink BWP from which to switch to the third uplink BWP based (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).
	Claim 14 is rejected same as claim 5.

Regarding claim 6, Mallick and Hofström disclose the method of claim 1, further comprising: selecting the first uplink BWP from which to switch to the third uplink BWP based on the first uplink being a primary uplink BWP (Mallick, [0066][0068][0099][0110][0120], receiving the response on one primary BWP; UL/DL BWP is a primary UL/DL DWP).
Claim 15 is rejected same as claim 6.

Regarding claim 8, Mallick and Hofström disclose the method of claim 1, wherein the one or more configuration parameters indicate a BWP-specific numerology for each of the uplink BWPs (Mallick, [0072], each BWP may have an associated numerology), and wherein the method further comprising selecting the first uplink BWP from which to switch to the third uplink switch based on a highest or lowest BWP-specific numerology relative to BWP-specific numerologies of the first uplink BWP and the second uplink BWP (Mallick, [0101], may use resources with the lowest BWP index if multiple BWPs are activated; in the index links both UL and DL DWP).

Regarding claim 18, Mallick and Hofström disclose the method of claim 10, wherein the  first BWP and the second BWP comprise:
 (Mallick, fig. 5, [0080][0072][0109][0149], activates the uplink bandwidth part; multiple UL BWPs may be active simultaneously);  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Hofström further in view of Son (US10750534).
Regarding claim 7, Mallick and Hofström disclose the method of claim 1, 
Mallick and Hofström do not explicitly disclose wherein the determining the first uplink BWP comprises determining the first uplink BWP based on the first uplink being a secondary uplink BWP.
Son discloses wherein the determining the first uplink BWP comprises determining the first uplink BWP based on the first uplink being a secondary uplink BWP (Son, claims 1 and 6, a control message including information on a uplink bandwidth (UL BWP) part for secondary cell or the uplink is a secondary uplink BWP).
	It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Mallick and Hofström with the teachings given by Son. The motivation for doing so would have been to adjust uplink transmission (Son, col. 1, summary section).
Claim 16 is rejected same as claim 7.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Hofström further in view of Aiba (US20190215130, provisional application 62616290 filed on 1/11/2018 has full support).
Regarding claim 9, Mallick and Hofström disclose the method of claim 1, further comprising: receiving one or more configuration parameters for downlink BWPs of the cell (figs. 6-12, [0066-68][0099][0109], receiving at a remote unit, identification of the bandwidth part, including uplink/downlink BWPs; resource from a primary cell or primary BWPs; primary or serving cell and Scell can be added); 
activating first downlink BWP and a second downlink BWP  of the downlink BWPs ([0072][0109][0149], activates the downlink bandwidth part; multiple UL/DL BWPs may be active simultaneously); 
Mallick does not explicitly disclose based on the determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first downlink BWP to a third downlink BWP of the downlink BWPs.
Aiba discloses based on the determination that the first uplink BWP and the second uplink BWP are not configured with random access channel resources, switching from the first downlink BWP to a third downlink BWP of the downlink BWPs (Aiba, [0120], in a case that the default BWP(s) (e.g., the default DL BWP(s) and/or the default UL BWP(s)) is configured and the PRACH resources are not configured for the activate BWP(s) (e.g., the active DL BWP(s) and/or the active UL BWP(s)), the UE 102 may perform the random access procedure on the default DL BWP(s) and the default UL BWP(s). Namely, for the random access procedure, the UE 102 may switch from activated BWPs to the default DL BWP(s) and the default UL BWP(s)).
The references of Mallick and Aiba are analogous; both using multiple activated UL BWPs. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings activating multiple BWPs as given by Mallick with the 
Claim 17 is rejected same as claim 9.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mallick in view of Hofström further in view of Ahn (US20200288413).
Regarding claim 12, Mallick and Hofström disclose the method of claim 10, 
Mallick does not explicitly disclose wherein the activating the at least two BWPs comprises: activating the first BWP in a first slot; and activating a second BWP of the at least two BWPs in a second slot.
Ahn discloses wherein the activating the at least two BWPs comprises: activating the first BWP in a first slot; and activating a second BWP of the at least two BWPs in a second slot (Ahn, claim 12, transmission in the first slot on the first BWP and the second slot on the second BWP).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Mallick and Hofström with the teachings given by Ahn. The motivation for doing so would have been to reduce battery consumption and reduce interference (Ahn, [0008]).  

Allowable Subject Matter
Claims 19-23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474